People v Kowal (2018 NY Slip Op 04263)





People v Kowal


2018 NY Slip Op 04263


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND WINSLOW, JJ. (Filed June 8, 2018.) 


MOTION NO. (50/18) KA 16-00046.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSHEILA M. KOWAL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.